               Case 5:21-cv-00547-D Document 5 Filed 06/03/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

NATIONAL UNION FIRE INSURANCE )
COMPANY OF PITTSBURGH, PA.,   )
                              )
              Plaintiff,      )
                              )
v.                            )                     Case No. CIV-21-547-D
                              )
NEW DOMINION, LLC, et al.,    )
                              )
              Defendants.     )


                                          ORDER

          Upon examination of the Complaint, the Court finds insufficient factual allegations

to establish the existence of subject matter jurisdiction. 1   Plaintiff asserts that jurisdiction

over this action exists pursuant to 28 U.S.C. § 2201 and 28 U.S.C. § 1332(a).        See Compl.

¶¶ 7-8.       However, Section 2201 merely provides a declaratory judgment remedy; it does

not create subject matter jurisdiction.    See Skelly Oil Co. v. Phillips Petroleum Co., 339

U.S. 667, 671 (1950) (The Declaratory Judgment Act “enlarged the range of remedies

available in the federal courts but did not extend their jurisdiction.”); see also Cardtoons,

L.C. v. Major League Baseball Players Ass’n, 95 F.3d 959, 964 (10th Cir. 1996) (“the

power to issue declaratory judgments must lie in some independent basis of jurisdiction”).




          1
            The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc. v.
Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H Corp., 546
U.S. 500, 506 (2006).
            Case 5:21-cv-00547-D Document 5 Filed 06/03/21 Page 2 of 2




       As to diversity jurisdiction under Section 1332, Plaintiff identifies itself as a

corporate citizen of Pennsylvania and New York, and Defendant New Dominion, LLC as

an Oklahoma limited liability company with its principal place of business in Oklahoma.

See Compl. ¶¶ 4-5. For purposes of citizenship, however, a limited liability company is

not treated like a corporation under § 1332(c)(1), but like an unincorporated association

under Carden v. Arkoma Associates, 494 U.S. 185, 195-96 (1990).          See Siloam Springs

Hotel, L.L.C. v. Century Surety Co.,781 F.3d 1233, 1237-38 (10th Cir. 2015).              The

Complaint does not identify New Dominion, LLC’s members or allege their citizenship.

Plaintiff also does not state the citizenship of the individual defendants named in the

Complaint.      See Siloam Springs, 781 F.3d at 1238 (“An individual’s residence is not

equivalent to his domicile and it is domicile that is relevant for determining citizenship.”)

The Court therefore finds that Plaintiff has failed to demonstrate diversity of citizenship

between the parties and, thus, the Complaint does not establish a basis of federal

jurisdiction.

       IT IS THEREFORE ORDERED that Plaintiff is directed to file an amended

pleading within 14 days of this date to cure the deficiencies identified in this Order.

       IT IS SO ORDERED this 3rd day of June, 2021.




                                              2
